DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits. Examiner notes, Applicant did not file an Information Disclosure Statement (IDS).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-20) recite “receiving a service request that requires at least one resource from a plurality of available resources; computing a first graph-based opportunity cost metric associated with satisfying the service request; and handling the service request based at least on the first graph-based opportunity cost metric.” Claims 1-20, in view of the claim limitations, are directed to the abstract idea of receiving a service request requiring a resource, computing a first graph-based opportunity cost metric to satisfy the service request, and handling the service request based on the first graph-based opportunity cost metric.
As a whole, each of the limitations above manage personal transactions or relationships between people of service provider entities and requesting entities by service provider entities handling service requests from requesting entities; therefore, the claims recite a certain method of organizing human activity. Furthermore, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of receiving a service request requiring a resource, computing a first graph-based opportunity cost metric to satisfy the service request, and handling the service request based on the first graph-based opportunity cost metric could all be reasonably interpreted as a human observing information regarding services requests, a human mentally performing evaluations to compute a cost metric to satisfy requests, and a human handling the request based on the cost metric manually and/or with a pen and paper. Moreover, as a whole, the recited receiving a service request requiring a resource and computing a first graph-based opportunity cost metric to satisfy the service request recite a mathematical algorithm for collecting values and computing a cost metric using mathematical calculations and relationships; therefore, the claims recite a mathematical concept. Accordingly, the claims are directed to a certain method of organizing human activity, mental processes, mathematical concept, and thus, the claims recite an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at p. 11, ln. 24-28 (discussing the invention is implemented by one or more digital devices, including a computer, a desktop, or a generic machine). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7, 9-13, & 15-20 do not transform the 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 14, & 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramalingam, et al. (US 10796322 B1), hereinafter Ramalingam.
Regarding claim 1, Ramalingam discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising (Abstract, cl. 38, ln. 2-11): 
receiving a service request that requires at least one resource from a plurality of available resources (cl. 15, ln 6-28, the interaction monitoring functionality 1020A-1020N for the various services may collect data indicative of service interactions involved in satisfying a particular initial request, e.g., data indicative of a route taken in satisfying a service request and/or a hierarchy of call pathways between services for satisfying requests, which outputs trace data 1030A-1030N); 
computing a first graph-based opportunity cost metric associated with satisfying the service request (cl. 15, ln. 29-51, using the data flow analysis functionality 1060, the capacity modeling system 1050 may generate one or more call graphs 1065 representing the flow of requests from service to service and may identify service dependencies with nodes and edges, cl. 18, ln. 39-cl. 19, ln. 7, the resource count(s) 1085 are determined as part of an optimized configuration for the service-oriented system 1000 representing an improvement on the existing configuration with respect to performance metrics (e.g., network latency or transit times, throughput, reliability or availability, cost, etc.) (i.e. opportunity cost metric) for the call graphs (i.e. graph-based), wherein the optimization maximizes, minimizes, decreases increases total performance by optimizing a user-defined function of network latency, throughput, reliability, cost (i.e. opportunity cost metric)); and 
handling the service request based at least on the first graph-based opportunity cost metric (cl. 11, ln. 39-63, an optimum set of calibrated computing resources may be determined to support the projected service call volume for the particular service based on a resource count (e.g., a host count for a set of calibrated hosts), and in 425, the optimum, calibrated set of computing resources may be allocated to provide or otherwise implement the particular service for the future period of time).
Regarding claim 2, Ramalingam discloses the one or more non-transitory computer-readable media of claim 1 (as above), the operations further comprising: 
computing a second graph-based opportunity cost metric associated with satisfying the service request, wherein the first graph-based opportunity cost metric is based on a first resource allocation from among the plurality of available resources, wherein the second graph-based opportunity cost metric is based on a second resource allocation from among the plurality of available resources (cl. 18, ln. 39-cl. 19, ln. 7, the optimized configuration (i.e. first graph) for a set of services may represent an improvement on the existing configuration (i.e. second graph) of the set of services with respect to one or more performance metrics (e.g., network latency or transit times, throughput, reliability or availability, cost, etc.) (i.e. opportunity cost metric) for at least a portion of the one or more call graphs (i.e. first and second graph), wherein “optimized” generally means “improved” based on the one or more performance metrics such that it minimizes, maximizes, decreases, or increases a total performance metric for one or more call paths (i.e. first and second graph), cl. 10, ln. 14-46, optimization may be performed continuously or many times for successive future time periods, another (e.g., a second) set of computing resources may be determined to support the newly projected service call volume for the particular service to allocate to support for the service for the second period of time), and 
wherein handling the service request comprises satisfying the service request using one of the first resource allocation or the second resource allocation (cl. 11, ln. 39-63, the optimum, calibrated set of computing resources may be allocated to provide or otherwise implement the particular service for the future period of time).
Regarding claims 8 & 9, these claims are substantially similar to claims 1 & 2, respectively, and are, therefore, rejected on the same basis as claims 1 & 2. While claims 8 & 9 are directed toward a system comprising a processor, Ramalingam discloses a system, as claimed. Abstract, cl. 38, ln. 2-11.
Regarding claims 14 & 15, these claims are substantially similar to claims 1 & 2, respectively, and are, therefore, rejected on the same basis as claims 1 & 2. While claims 14 & 15 are directed toward a method, Ramalingam discloses a method, as claimed. Abstract, cl. 38, ln. 2-11.



	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, 10, 11, 13, 16-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam, et al. (US 10796322 B1), hereinafter Ramalingam, in view of Bhatnagar, et al. (US 20210029204 A1), hereinafter Bhatnagar.
Regarding claim 3, Ramalingam discloses the one or more non-transitory computer-readable media of claim 1 (as above). Further, while Ramalingam discloses all of the above, including the operations further comprising: receiving user input indicating one or more … assigned to one or more factors contributing to computation of the first graph-based opportunity cost metric (cl. 19, ln. 4-7, the optimizer generates an optimized configuration by optimizing a user-defined function of network latency, throughput, reliability, cost, and/or any other suitable term(s)), Ramalingam does not necessarily discuss weights assigned to the factors; however, this feature is taught by further teachings in Bhatnagar.
Bhatnagar teaches receiving input indicating one or more weights assigned to one or more factors contributing to computation of the first graph-based opportunity cost metric ([0036], migration analyzer 102 is provided with the weighing engine 128 to determine edge weight values of edges between nodes of the interaction graph 134 representing corresponding services based on the interaction counts 116 and the latency logs 118).
Ramalingam and Bhatnagar are analogous fields of invention because both address the problem of analyzing resource configurations providing services in order to improve the resource configurations. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the Ramalingam the ability for weights to be assigned to factors contributing to computation of a graph-based opportunity cost metric as taught by Bhatnagar since the claimed invention is merely a combination of old elements, and in the combination each element 
Regarding claim 4, Ramalingam discloses the one or more non-transitory computer-readable media of claim 1 (as above). Further, while Ramalingam discloses all of the above, including wherein computing the first graph-based opportunity cost metric associated with satisfying the service request comprises: comparing a first graph corresponding to a current state of available resources before satisfying the service request with a second graph corresponding to a projected state of available resources after satisfying the service request  (cl. 18, ln. 39-cl. 19, ln. 7, the optimized configuration (i.e. second graph) for a set of services may represent an improvement on the existing configuration (i.e. first graph) of the set of services with respect to one or more performance metrics (e.g., network latency or transit times, throughput, reliability or availability, cost, etc.) (i.e. opportunity cost metric) for at least a portion of the one or more call graphs (i.e. first and second graph), wherein “optimized” generally means “improved” based on the one or more performance metrics such that it minimizes, maximizes, decreases, or increases a total performance metric for one or more call paths (i.e. first and second graph)), wherein the second graph includes one or more resources predicted to become available in a time interval needed to satisfy the service request (cl. 11, ln. 39-cl. 12, 6, an optimum set of calibrated computing resources may be determined to support the projected service call volume for the particular service, including a quantity and/or configuration for each of different types of resources or classes of computing resources based on the projected service call volume, and the optimum, calibrated set of computing resources is allocated to implement the particular service for the future period of time), and 
wherein the first graph-based opportunity cost metric is based, at least in part, on one or more of (a) a difference between a first [costs] in the first graph and a second [costs] in the second graph and (b) an inverse exponential function applied to a first incoming edge count in the first graph and a second incoming edge count in the second graph (cl. 18, ln. 39-cl. 19, ln. 7, the optimized configuration (i.e. second graph) for a set of services may represent an improvement on the existing configuration (i.e. first graph) of the set of services with respect to one or more performance metrics (e.g., network latency or transit times, throughput, reliability or availability, cost, etc.) (i.e. first and second costs) for at least a portion of the one or more call graphs (i.e. first and second graph), wherein “optimized” generally means “improved” based on the one or more performance metrics such that it minimizes, maximizes, decreases, or increases a total performance metric for one or more call paths (i.e. first and second costs)), Ramalingam does not necessarily disclose the remaining elements of the following limitations, which however are taught by further teachings in Bhatnagar.
Bhatnagar teaches wherein the first graph-based opportunity cost metric is based, at least in part, on one or more of (a) a difference between a first sum of edge weights in the first graph and a second sum of edge weights in the second graph and (b) an inverse exponential function applied to a first incoming edge count in the first graph and a second incoming edge count in the second graph ([0068], wherein the inter-region node latency factor (S) for a candidate node representing a service (i) in a first geographic region is equal to the sum of edge weight values (W.sub.ij) for edges of that node which connect to a second node, and the global latency factor (S.sub.G) is equal to the sum of inter-region node latency factors (S.sub.k) (i.e. first and second sum of edge weights), [0079]-[0083], (block 810), the recommendation engine 130 can generate a candidate migration recommendation based on a latency improvement in the new global latency factor (S.sub.G(new)) (e.g., based on the re-calculated edge weight value(s) (W.sub.ij) with the target node (T) in region 104b) relative to the previous global latency factor (S.sub.G(previous)) (e.g., based on the edge weight value(s) (W.sub.ij) with the target node (T) in the region 104a), (block 814) determines the global latency factor change between the previous global latency factor (S.sub.G) and the new global latency factor (S.sub.G) is determined by subtracting the new from the previous  (i.e. difference between the first and second sum of edge weights), and (block 816) if the global latency factor has decreased, (block 818) the configuration is stored as a migration candidate).

Regarding claim 5, Ramalingam discloses the one or more non-transitory computer-readable media of claim 1 (as above). Further, while Ramalingam discloses all of the above, including the operations further comprising: comparing a current state graph and a projected state graph with one or more predefined graph templates, wherein handling the service request comprises, responsive to determining that the current state graph and the projected state graph match a particular graph template in the one or more predefined graph templates (cl. 18, ln. 39-cl. 19, ln. 7, the optimized configuration (i.e. projected state) for a set of services may represent an improvement on the existing configuration (i.e. current state) of the set of services with respect to one or more performance metrics (e.g., network latency or transit times, throughput, reliability or availability, cost, etc.) (i.e. opportunity cost metric) for at least a portion of the one or more call graphs (i.e. first and second graph), wherein “optimized” generally means “improved” based on the one or more performance metrics such that it minimizes, maximizes, decreases, or increases a total performance metric for one or more call paths (i.e. match a particular graph template)), 
Bhatnagar teaches the operations further comprising: comparing a current state graph and a projected state graph with one or more predefined graph templates, wherein handling the service request comprises, responsive to determining that the current state graph and the projected state graph match a particular graph template in the one or more predefined graph templates ([0074], the example recommendation engine 130 filters ones of the target nodes (T) to recommend for migration (block 710), e.g., each candidate migration maps to a recommendation where the latency factor change is the total latency improvement, and the potential cost savings are the cost of running the service (i.e. the current state graph and the projected state graph match a particular graph template), as in the flowchart of FIG. 8, and the example recommendation engine 130 maps candidate migration(s) to one or more migration recommendations (block 712), e.g., “Moving pod/service X from region A to B will reduce the overall latency by Y milliseconds and potentially reduce the cost of replicating in both regions by $ Z” (i.e. the current state graph and the projected state graph match a particular graph template), [0079]-[0083], the recommendation engine 130 can  determines the global latency factor change between the previous global latency factor (S.sub.G) and the new global latency factor (S.sub.G) is determined by subtracting the new from the previous (block 814), and  if the global latency factor has decreased by a minimum amount (block 816), the configuration is stored as a migration candidate (block 818) (i.e. the current state graph and the projected state graph match a particular graph template)), presenting descriptive text associated with the particular predefined graph template ([0074], an example migration recommendation can be worded for review by a user as “Moving pod/service X from region A to B will reduce the overall latency by Y milliseconds and potentially reduce the cost of replicating in both regions by $ Z,” and multiple migration recommendations can be presented to a user so that a user can select which one or more of the recommendations to implement).
Ramalingam and Bhatnagar are analogous fields of invention because both address the problem of analyzing resource configurations providing services in order to improve the resource configurations. At the time the invention was effectively filed, it would have been obvious to one of 
Regarding claim 7, Ramalingam discloses the one or more non-transitory computer-readable media of claim 1 (as above). Further, while Ramalingam discloses all of the above, including wherein the first graph-based opportunity cost metric is based at least on [costs] of edges between a first set of nodes corresponding to the plurality of available resources and a second set of nodes corresponding to current service requests and predicted future service requests (cl. 11, ln. 39-cl. 12, ln. 6, cl. 15, ln. 29-51, cl. 18, ln. 39-cl. 19, ln. 7, figs. 7, 8A-8C, from call graphs 1065 representing the flow of requests from service to service and identifies service dependencies with nodes and edges (i.e. edges between a first and second nodes), resource count(s) 1085 and an optimum set of calibrated computing resources are determined to support the projected service call volume for the particular service to implement the particular service for the future period of time representing an improvement on the existing configuration (i.e. corresponding to current and predicted future service requests) with respect to performance metrics (e.g., network latency or transit times, throughput, reliability or availability, cost, etc.) (i.e. costs) for the call graphs (i.e. graph-based), wherein the optimization maximizes, minimizes, decreases increases total performance by optimizing a user-defined function of network latency, throughput, reliability, cost (i.e. costs)), and wherein the  [costs] of the edges are based, at least in part, on one or more of service request priorities and resource affinities for satisfying service requests  (cl. 11, ln. 39-cl. 12, ln. 6, cl. 15, ln. 29-51, cl. 18, ln. 39-cl. 19, ln. 7, figs. 7, 8A-8C, from call graphs 1065 representing the flow of requests from service to service and identifies service dependencies with nodes and 
Bhatnagar teaches wherein the first graph-based opportunity cost metric is based at least on weights of edges between a first set of nodes corresponding to the plurality of available resources and a second set of nodes corresponding to current service requests and predicted future service requests, and wherein the weights of the edges are based, at least in part, on one or more of service request priorities and resource affinities for satisfying service requests ([0036], migration analyzer 102 is provided with the weighing engine 128 to determine edge weight values of edges between nodes of the interaction graph 134 representing corresponding services (i.e. based on weights of edges between a first and second nodes corresponding to available resources for requests) based on the interaction counts 116 and the latency logs 118 (i.e. priorities and resource affinities), [0068], wherein the global latency factor (S.sub.G) for a candidate node representing a service in a first geographic region is equal to the sum of edge weight values (W.sub.ij) for edges of that node which connect to a second node, and the global latency factor (S.sub.G) is equal to the sum of inter-region node latency factors (S.sub.k) (i.e. graph-based opportunity cost metric based on weights of edges), [0079]-[0083], (block 810), the recommendation engine 130 generates a candidate migration recommendation based on a latency improvement in the new global latency factor (S.sub.G(new)) relative to the previous global latency factor (S.sub.G(previous)) (i.e. corresponding to current and future service requests)).
Ramalingam and Bhatnagar are analogous fields of invention because both address the problem of analyzing resource configurations providing services in order to improve the resource configurations. At the time the invention was effectively filed, it would have been obvious to one of 
Regarding claims 10, 11, 13, these claims are substantially similar to claims 3, 4, 7, respectively, and are, therefore, rejected on the same basis as claims 10, 11, 13. While claims 10, 11, 13 are directed toward a system comprising a processor, Ramalingam discloses a system, as claimed. Abstract, cl. 38, ln. 2-11.
Regarding claims 16-18 & 20, these claims are substantially similar to claims 3, 4, 7, respectively, and are, therefore, rejected on the same basis as claims 3, 4, 7. While claims 16-18 & 20 are directed toward a method, Ramalingam discloses a method, as claimed. Abstract, cl. 38, ln. 2-11.
Further, as per claim 18, Ramalingam discloses the following additional limitation.
Ramalingam discloses wherein the second graph includes one or more resources predicted to become available in a time interval needed to satisfy the service request (cl. 11, ln. 39-cl. 12, 6, an optimum set of calibrated computing resources may be determined to support the projected service call volume for the particular service, including a quantity and/or configuration for each of different types of resources or classes of computing resources based on the projected service call volume, and the optimum, calibrated set of computing resources is allocated to implement the particular service for the future period of time).

Claims 6, 12, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam, et al. (US 10796322 B1), hereinafter Ramalingam, in view of Patel, et al. (US 20210096915 A1), hereinafter Patel.
Regarding claim 6, Ramalingam discloses the one or more non-transitory computer-readable media of claim 1 (as above). Further, while Ramalingam discloses all of the above, including wherein computing the first graph-based opportunity cost metric associated with satisfying the service request comprises: computing a plurality of opportunity cost values over time (cl. 11, ln. 39-cl. 12, ln. 6, cl. 15, ln. 29-51, cl. 18, ln. 1-2, 39-cl. 19, ln. 7, figs. 7, 8A-8C, from call graphs 1065, capacity modeling system 1050 may generate and/or modify the resource count(s) 1085 repeatedly and at appropriate interval (i.e. plurality over time), and an optimum set of calibrated computing resources are determined to support the projected service call volume for the particular service to implement the particular service for the future period of time representing an improvement on the existing configuration (i.e. over time) with respect to performance metrics (e.g., network latency or transit times, throughput, reliability or availability, cost, etc.) for the call graphs, wherein the optimization maximizes, minimizes, decreases increases total performance by optimizing a user-defined function of network latency, throughput, reliability, cost (i.e. computing costs)), Ramalingam does not necessarily disclose the remaining elements of the following limitations, which however are taught by further teachings in Patel.
Patel teaches wherein computing the first graph-based opportunity cost metric associated with satisfying the service request comprises: computing a plurality of opportunity cost values over time ([0034]-[0036], the system 100 uses cost estimates of each stage from the query optimizer, the system 100 finds the optimal resources by considering how cost varies with varying resources on the stage graph (i.e. compute plurality of opportunity cost values over time)); and computing an area under a curve of the plurality of opportunity cost values ([0034]-[0036], wherein the query processing begins using a peak allocation or a tight allocation, wherein in a tight allocation 306 the area under the resource curve (e.g., the total resource consumption) in 3C is reduced, [0053]-[0054], the resource tuner 104 finds the tight allocation (e.g., as in FIG. 3C) by, e.g., starting from an original resource-cost curve, the resource tuner 104 may modify the resource-cost area and .
Ramalingam and Patel are analogous fields of invention because both address the problem of analyzing resource configurations providing services in order to improve the resource configurations. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the Ramalingam the ability to compute an area under a curve of the plurality of opportunity cost values as taught by Patel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of computing an area under a curve of the plurality of opportunity cost values, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Ramalingam with the aforementioned teachings of Bhatnagar in order to produce the added benefit of improving resource efficiency, reducing over-allocation of resources, and minimizing costs without degrading performance. [0037], [0039], [0054].
Regarding claim 12, this claim is substantially similar to claim 6, respectively, and are, therefore, rejected on the same basis as claim 6. While claim 12 is directed toward a system comprising a processor, Ramalingam discloses a system, as claimed. Abstract, cl. 38, ln. 2-11.
Regarding claim 19, this claim is substantially similar to claim 6, respectively, and are, therefore, rejected on the same basis as claim 6. While claim 19 is directed toward a method comprising a processor, Ramalingam discloses a method, as claimed. Abstract, cl. 38, ln. 2-11.



	

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang, et al., Socially Enabled Wireless Networks: Resource Allocation via Bipartite Graph Matching, 53 IEEE Communications Magazine 10 (2015) disclosing allocating resources for user selections based on system performance measured by the sum of weights in a bipartite graph.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623